Citation Nr: 0302093	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for status post 
debridement, left foot plantar surface wound without artery 
or nerve involvement, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to October 
1964.  

The current appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The RO granted service 
connection for the disability at issue, and the veteran 
perfected his appeal of its decision as to the 10 percent 
rating in December 1999.  The Board has construed the issue 
of entitlement to an increased evaluation for the disability 
at issue as the only issue properly prepared and certified 
for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his December 1999 VA Form 9, the veteran requested a 
hearing before a traveling member of the Board of Veterans' 
Appeals (Board).  The Board scheduled a hearing for him in 
September 2002.  He did not appear for the hearing.  In 
October 2002, it was learned through him and his 
representative that he did not appear for the hearing because 
he had just had knee surgery before the hearing, because it 
was not clear on the day of the hearing that satisfactory 
preparation for the hearing had taken place, and because he 
would have had to have taken a bus or train and then a cab to 
the VA building where the hearing was to take place, without 
knowing that the hearing was going to take place or that 
preparation for it had been occurred.

In January 2003, the Board treated this correspondence as a 
motion to re-schedule his hearing for good cause shown, and 
granted it based on good cause.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing, either a Travel Board hearing or a local Hearing 
Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The local representative of the 
Disabled American Veterans should be 
given an opportunity to review the claims 
folder, and a reasonable time in which to 
submit a presentation on the veteran's 
behalf.

3.  After a reasonable period of time has 
been afforded the local representative to 
review the claims file and submit a 
presentation, the veteran should be 
scheduled to appear at a videoconference 
hearing before a Member of the Board as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative, a copy of which 
should be associated with the claims 
file.

4.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


